Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 07/22/2020. In virtue of this communication, claims 1-35 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). All of certified copies of the priority documents received on 07/22/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/22/2020 and 10/15/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 07/22/2020 are accepted as part of the formal application.



Claim Objections
Claims 23-24 objected to because of the following informalities: 

Regarding claim 23,
The recitation “the signal” in line 2 does not have an antecedent basis. It would be “a signal”. Appropriate correction is required.

Regarding claim 24,
The recitation “the signal” in line 2 does not have an antecedent basis. It would be “a signal”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160203687), hereinafter Lee, in view of Kim et al (US 20070273588), hereinafter Kim.

Regarding claim 14,
Lee discloses a wireless communication device (a standard floor safe 1, Fig 1) used for storage (a storage S, Fig 1) as an electrical conductive body, the wireless communication device comprising:
an antenna (an antenna 38, Fig 4), wherein the antenna faces the storage (Fig 1).
Lee does not teach the antenna includes

one or more third conductors that are located between the first conductor and the second conductor and extend in the first axis,
a fourth conductor that is connected to the first conductor and the second conductor and extends in the first axis, and
a feeding line that is electromagnetically connected to any one of the third conductors,
the first conductor and the second conductor are capacitively coupled to each other via the third conductor, and
the fourth conductor faces the storage.
	However, Kim teaches a wireless communication device (a mobile communication terminal; paragraph [0033]) comprising an antenna (a patch antenna 1, Fig 1), wherein the antenna includes
a first conductor (a radiator 10b1, Fig 1) and a second conductor (a radiator 10b2, Fig 1) that face each other in a first axis (an axis A in y direction, Fig 1),
one (a radiator 10a, Fig 1) or more third conductors that are located between the first conductor and the second conductor and extend in the first axis (Fig 1),
a fourth conductor (a ground 20a, Fig 2) that is connected to the first conductor and the second conductor and extends in the first axis (Fig 1), and
a feeding line (a coaxial cable 30, Fig 2) that is electromagnetically connected to any one of the third conductors,
the first conductor and the second conductor are capacitively coupled to each other via the third conductor (paragraph [0043]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna including a first conductor and a second conductor that face each other in a first axis, one or more third conductors being located between the first conductor and the second conductor and extend in the first axis, a fourth conductor being connected to the first conductor 
[AltContent: arrow][AltContent: textbox (OPN)][AltContent: arrow][AltContent: textbox (S)][AltContent: textbox (Lee (US 20160203687))]
    PNG
    media_image1.png
    644
    702
    media_image1.png
    Greyscale

[AltContent: textbox (Lee (US 20160203687))][AltContent: textbox (Lee (US 20160203687))]
    PNG
    media_image2.png
    785
    628
    media_image2.png
    Greyscale




[AltContent: textbox (Z[img-media_image3.png])][AltContent: arrow][AltContent: arrow][AltContent: textbox (X)][AltContent: textbox (Y[img-media_image3.png])][AltContent: arrow][AltContent: textbox (A[img-media_image3.png])][AltContent: arrow][AltContent: arrow][AltContent: textbox (10b2)][AltContent: arrow][AltContent: textbox (10b1)][AltContent: textbox (Kim (US 20070273588))]
    PNG
    media_image4.png
    421
    645
    media_image4.png
    Greyscale


[AltContent: textbox (Kim (US 20070273588))]
    PNG
    media_image5.png
    314
    668
    media_image5.png
    Greyscale






Lee in view of Kim discloses the claimed invention, as discussed in claim 14.
Lee teaches a first sensor (a sensor such as a switch 18, Fig 5), wherein the first sensor is provided at a moving part (a lower edge 53 of a safe door 57, Fig 5) of the storage.

[AltContent: textbox (Lee (US 20160203687))]
    PNG
    media_image6.png
    599
    454
    media_image6.png
    Greyscale



Regarding claim 16,
Lee in view of Kim discloses the claimed invention, as discussed in claim 14.
Lee teaches a first sensor (a sensor such as a switch 18, Fig 5), wherein a detection target (a safe door frame 21, Fig 5) of the first sensor is provided at a moving part (a lower edge 53 of a safe door 57, Fig 5) of the storage.


Lee in view of Kim discloses the claimed invention, as discussed in claim 15.
Lee teaches a signal (a signal 59; paragraph [0026]) is transmitted based on a detection result of the first sensor.

Regarding claim 18,
Lee in view of Kim discloses the claimed invention, as discussed in claim 15.
Lee does not explicitly teach another antenna that is different from the antenna, wherein the antenna transmits the signal based on the detection result of the first sensor and the signal received by the other antenna.
	However, Lee teaches the security device 1 is wirelessly or communicatively connected via the transmitter and antenna as represented in FIG. 6) to a security system 11 (Fig 6; paragraphs [0023] and [0026]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use another antenna being different from an antenna, wherein the antenna transmitting a signal based on a detection result of a first sensor and the signal received by the other antenna in Lee as modified, in order to provide a wireless interface allowing flexibility and portability of the safe while maintaining strong security.

[AltContent: textbox (Lee (US 20160203687))]          
    PNG
    media_image7.png
    545
    493
    media_image7.png
    Greyscale


 Regarding claim 19,
Lee in view of Kim discloses the claimed invention, as discussed in claim 15.
Lee does not explicitly teach the antenna transmits a signal when the detection result of the first sensor does not change for a predetermined period.
However, Lee teaches when plunger 19 is actuated, a signal is sent from a switch relay 17, and receipt of the signal by the security system transceiver 12 will place the security system 11 in normal operating condition so that no alarm is activated (paragraph [0026]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna transmitting a signal when a detection result of a first sensor not changing for a predetermined period 

Regarding claim 20,
Lee in view of Kim discloses the claimed invention, as discussed in claim 15.
Lee teaches the moving part is provided at a first opening (an opening OPN, Fig 1) of the storage, and the first sensor is configured to detect opening and closing of the first opening (paragraphs [0026 and [0027]).

Regarding claim 30,
Lee in view of Kim discloses the claimed invention, as discussed in claim 16.
Lee teaches a signal (a signal 59; paragraph [0026]) is transmitted based on a detection result of the first sensor.

Regarding claim 31,
Lee in view of Kim discloses the claimed invention, as discussed in claim 16.
Lee does not explicitly teach another antenna that is different from the antenna, wherein the antenna transmits the signal based on the detection result of the first sensor and the signal received by the other antenna. 
However, Lee teaches the security device 1 is wirelessly or communicatively connected via the transmitter and antenna as represented in FIG. 6) to a security system 11 (Fig 6; paragraphs [0023] and [0026]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use another antenna being different from an antenna, wherein the antenna transmitting a signal based on a detection result of a first sensor and the signal received by the other antenna in Lee as modified, in order to provide a wireless interface allowing flexibility and portability of the safe while maintaining strong security.

Regarding claim 32,
Lee in view of Kim discloses the claimed invention, as discussed in claim 16.

However, Lee teaches when plunger 19 is actuated, a signal is sent from a switch relay 17, and receipt of the signal by the security system transceiver 12 will place the security system 11 in normal operating condition so that no alarm is activated (paragraph [0026]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna transmitting a signal when a detection result of a first sensor not changing for a predetermined period in Lee as modified, in order to provide a wireless interface allowing flexibility and portability of the safe while maintaining strong security.

Regarding claim 33,
Lee in view of Kim discloses the claimed invention, as discussed in claim 16.
Lee teaches the moving part is provided at a first opening (an opening OPN, Fig 1) of the storage, and the first sensor is configured to detect opening and closing of the first opening (paragraphs [0026 and [0027]).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160203687), hereinafter Lee, in view of Kim et al (US 20070273588), hereinafter Kim, and Nevermann (US 7053629), hereinafter Nevermann.

Regarding claim 23,
Lee in view of Kim discloses the claimed invention, as discussed in claim 14.
Lee as modified does not teach the antenna transmits the signal when an approach of a user is detected.
However, Nevermann teaches a wireless communication device (a mobile communication device 200, Fig 2) comprising an antenna (an antenna 102, Fig 2), wherein the antenna transmits a signal (a human body proximity signal 116, Fig 2) when an approach of a user is detected.

[AltContent: textbox (Nevermann (US 7053629))]
    PNG
    media_image8.png
    398
    625
    media_image8.png
    Greyscale


Regarding claim 24,
Lee in view of Kim discloses the claimed invention, as discussed in claim 14.
Lee as modified does not teach the antenna transmits the signal to a user when an approach of the user is detected.
However, Nevermann teaches a wireless communication device (a mobile communication device 200, Fig 2) comprising an antenna (an antenna 102, Fig 2), wherein the antenna transmits a signal (a human body proximity signal 116, Fig 2) to a user when an approach of the user is detected.

Allowable Subject Matter
Claims 21-22 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 21, the pertinent prior art does not adequately teach or suggest the claimed features “the storage has a second opening that is different from the first opening, the wireless communication device includes a second sensor that is different from the first sensor and configured to detect opening and closing of the second opening, and the antenna transmits the signal based on the detection result of the first sensor and a detection result of the second sensor”.
Regarding dependent claim 22, the pertinent prior art does not adequately teach or suggest the claimed features “a third sensor that is configured to detect presence or absence of contents of the storage, wherein the antenna transmits the signal based on the detection result of the first sensor and a detection result of the third sensor”.
Regarding dependent claim 34, the pertinent prior art does not adequately teach or suggest the claimed features “the storage has a second opening that is different from the first opening, the wireless communication device includes a second sensor that is different from the first sensor and configured to detect opening and closing of the second opening, and the antenna transmits the signal based on the detection result of the first sensor and a detection result of the second sensor”.
Regarding dependent claim 35, the pertinent prior art does not adequately teach or suggest the claimed features “a third sensor that is configured to detect presence or absence of contents of the storage, wherein the antenna transmits the signal based on the detection result of the first sensor and a detection result of the third sensor”.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845